Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 1 of 13 PageID #: 756




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

 AHMAD M. AJAJ,                                    )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 2:20-cv-00244-JPH-MG
                                                   )
 J. E. KRUGER, et al.                              )
                                                   )
                             Defendants.           )

                  ORDER GRANTING IN PART, DENYING IN PART
                   DEFENDANTS' PARTIAL MOTION TO DISMISS

        Ahmad Ajaj filed this civil rights complaint against 16 defendants. 1

 Mr. Ajaj alleges religious discrimination, deliberate indifference to serious

 medical needs, and retaliation during his incarceration at USP-Terre Haute from

 January 2018 to February 2019. He also alleges a handful of ongoing violations.

 Mr. Ajaj remains in federal custody, but he is now—and was when he filed his

 complaint in this action—housed at USP-Allenwood in Pennsylvania.

        The Court previously screened the complaint and permitted the following

 claims to proceed: (1) claims against all defendants alleging violations of the

 Religious Freedom Restoration Act (RFRA); (2) claims that defendants Kruger,

 Underwood, Cox, Hunt, Gilliam, Watson, Abrahims, Holliday, and Lubbehusen

 were deliberately indifferent to Mr. Ajaj's serious medical need in violation of the

 Eighth Amendment based on their depriving him of a medically required and



 1
  J.E. Kruger, Michael Underwood, Jason Cox, Timothy Hunt, Robert Roloff, Christopher
 McCoy, T. Watson, Melissa Kimberly, K. Lubbehusen, Michael Gilliam, Jason Dodge, David
 Floyd, Mitchel Holliday, Scott Abrahims, Jonathan Sutter, and the Federal Bureau of Prisons.

                                               1
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 2 of 13 PageID #: 757




 Halal diet; (3) claims against defendants Kruger, Underwood, Holliday,

 Abrahims, Hunt, Cox, Watson, Lubbehusen, Dodge, and McCoy for retaliation in

 violation of the First Amendment; and (4) claims against defendants Lubbehusen

 and Dodge for defamation and slander under state law.

       The defendants have moved to dismiss a number of these claims. For the

 reasons below, that motion is GRANTED in part and DENIED in part.

                           I.    Preliminary Motions

       Before turning to the motion to dismiss, the Court will address Mr. Ajaj's

 motion to supplement and motion to stay proceedings.

       The motion to supplement, dkt. [57], is GRANTED. The Court has reviewed

 and will consider Mr. Ajaj's additional legal argument, dkt. 57-1.

       The motion for stay of proceedings, dkt. [58], is DENIED. The Court has

 accommodated Mr. Ajaj by granting multiple extension requests and providing

 him copies of documents he said he could not obtain. See dkts. 9 and 9-2

 (providing docket sheet); dkts. 12 and 12-1 (providing blank motion for counsel);

 dkt. 45 (granting motion for extension of time); dkts. 49 and 49-1 (granting

 motion for extension of time and providing copies of defendants' motion to

 dismiss and supporting memorandum); dkts. 51 and 51-1 (providing another

 blank motion for counsel); dkt. 55 (granting motion for extension of time).

                                II.    Discussion

       A.    Retaliation Claims

       Mr. Ajaj brings his retaliation claims under Bivens v. Six Unknown Federal

 Narcotics Agents, 403 U.S. 388 (1971); see King v. Federal Bureau of Prisons,


                                         2
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 3 of 13 PageID #: 758




 415 F.3d 634, 636 (7th Cir. 2005) (explaining that Bivens "authorizes the filing

 of constitutional tort suits against federal officers in much the same way that

 42 U.S.C. § 1983 authorizes such suits against state officers . . . ."). The

 defendants seek to dismiss these claims for failure to state a claim upon which

 relief can be granted. Fed. R. Civ. P. 12(b)(6).

       The defendants argue that Bivens does not create a cause of action for

 First Amendment retaliation claims. Dkt. 29 at 12−19. Expanding Bivens to new

 types of claims is a "disfavored judicial activity," and the Supreme Court has

 established a process for lower courts to determine whether a Bivens remedy is

 available for a constitutional claim involving federal actors. Ziglar v. Abbasi,

 137 S. Ct. 1843, 1857 (2017). First, the court must ask whether the claim

 presents a new Bivens context. Id. at 1859. If it does, the court then asks whether

 there are any special factors that counsel hesitation against granting the

 extension. Id. at 1864−65.

       This Court has consistently held that a plaintiff cannot rely on Bivens to

 bring a First Amendment retaliation claim. Fulks v. Watson, 2021 WL 1225922,

 2:19-cv-00501-JPH-MJD, *2−6 (S.D. Ind. Mar. 31, 2021) (after recruiting

 counsel to argue the issue, holding that retaliation claims presented a new

 context and that special factors counseled against extending Bivens to these

 claims); see, e.g., Decker v. Bradley, 2:19-cv-00616-JRS-MJD, 2021 WL

 1531178, at *2 n.2 (S.D. Ind. Apr. 18, 2021) (collecting cases). The Third and

 Fourth Circuits have reached the same conclusion. Earle v. Shreves, 990 F.3d




                                           3
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 4 of 13 PageID #: 759




 774 (4th Cir. 2021), petition for cert. filed (U.S. July 30, 2021) (No. 21-5341);

 Bistrian v. Levi, 912 F.3d 79 (3d Cir. 2018).

       Here, Mr. Ajaj offers no reason to reconsider the conclusion this Court

 reached in Fulks. Nor does he attempt to show why his retaliation claims are

 different. Instead, he argues that the Court should appoint counsel to argue the

 issue. But Mr. Ajaj has not shown why the Court should appoint him counsel.

 See dkt. 51 at 1−3. The Court heard argument from counsel in Fulks, and scarce

 pro bono resources are not well spent relitigating the same issue.

       Accordingly,   Mr.   Ajaj's   First       Amendment   retaliation   claims   are

 DISMISSED for failure to state a claim upon which relief may be granted.

       B.    Slander and Defamation Claims

       Mr. Ajaj alleges that defendants Lubbehusen and Dodge slandered and

 defamed him. Dkt. 1 at 28−29, ¶¶ 294−302. The defendants argue that these

 claims are barred by sovereign immunity, dkt. 29 at 10, and Mr. Ajaj concedes

 the point, dkt. 53 at 5. Mr. Ajaj's slander and defamation claims against

 Lubbehusen and Dodge are therefore DISMISSED because they seek monetary

 damages from defendants who are immune from such relief.

       C.    Claims Against Mitchel Holliday

       Defendant Mitchel Holliday is the Chief of Nutrition and Dietetics for the

 United States Public Health Service. Dkt. 28-1, ¶ 1. Mr. Ajaj alleges that

 Mr. Holliday ordered other defendants not to serve him Halal meals, not to

 provide him meals that are safe for his medical conditions, and not to provide

 him adequate calories. Dkt. 1 at 7−8, ¶¶ 70−76; id. at 24, ¶¶ 253, 255.


                                             4
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 5 of 13 PageID #: 760




 Mr. Holliday seeks dismissal under Rule 12(b)(1), arguing that the Court has no

 jurisdiction over the claims against him because he is protected by absolute

 immunity. Dkt. 29 at 10−12. This is a factual challenge, so the Court "may look

 beyond the pleadings and view any evidence submitted to determine if subject

 matter jurisdiction exists." Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015).

       A commissioned officer of the Public Health Service is immune from

 damages for "personal injury, including death, resulting from the performance

 of medical, surgical, dental, or related functions . . . [performed] while acting

 within the scope of his office or employment." 42 U.S.C. § 233(a). Mr. Ajaj argues

 that (1) § 233(a)'s grant of immunity does not apply to RFRA claims after Tanzin

 v. Tanvir, 141 S. Ct. 486 (2020), and (2) Holliday was acting outside the scope of

 his employment. The Court addresses each argument in turn.

             1.     § 233(a) Immunity after Tanzin

       RFRA allows a plaintiff to sue federal officials in their individual capacities

 under RFRA for "appropriate relief." 42 U.S.C. § 2000bb-1(c). In Tanzin, the

 Supreme Court announced that "appropriate relief" in this context includes

 damages. 141 S. Ct. at 491−93. But Tanzin did not hold that RFRA repealed

 Congress's grant of immunity to Public Health Service officials in 42 U.S.C.

 § 233(a), and Mr. Ajaj has not cited authority interpreting Tanzin to the contrary.

 Indeed, the phrase "'[a]ppropriate relief' is open-ended and ambiguous about

 what types of relief it includes." Sossamon v. Texas, 563 U.S. 277, 286 (2011)

 (discussing "appropriate relief" in the Religious Land Use and Institutionalized

 Persons Act). And courts routinely decline to read such ambiguous statutory


                                          5
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 6 of 13 PageID #: 761




 language as an implied repeal of a prior statute. See, e.g., Carcieri v. Salazar,

 555 U.S. 379, 395 (2009) ("We have repeatedly stated that absent a clearly

 expressed congressional intention, an implied repeal will only be found where

 provisions in two statutes are in irreconcilable conflict, or where the latter Act

 covers the whole subject of the earlier one and is clearly intended as a

 substitute." (cleaned up)). There is no reason for a different approach here.

 Mr. Ajaj has not shown that Tanzin repealed the grant of immunity in 42 U.S.C.

 § 233(a) for RFRA claims.

             2.    Scope of employment

       The remaining issue is whether Mr. Holliday acted within the scope of his

 employment for § 233(a) purposes. State law governs this issue. See Agyin v.

 Razmzan, 986 F.3d 168, 184 (2d Cir. 2021). Neither party argues which state's

 law governs, so the Court applies Indiana law. Cf. McCoy v. Iberdrola

 Renewables, Inc., 760 F.3d 674, 684 (7th Cir. 2014). (holding, in case involving

 supplemental jurisdiction, that "[w]hen no party raises the choice of law issue,

 the federal court may simply apply the forum state's substantive law").

       Under Indiana law, an employee's conduct is within the scope of

 employment if it is "of the same general nature as that authorized, or incidental

 to the conduct authorized." Celebration Fireworks, Inc. v. Smith, 727 N.E.2d 450,

 453 (Ind. 2000). This is a broad definition. Indeed, "[e]ven criminal acts may be

 considered as being within the scope of employment if the criminal acts

 originated in activities so closely associated with the employment relationship as




                                         6
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 7 of 13 PageID #: 762




 to fall within its scope." Bushong v. Williamson, 790 N.E.2d 467, 473 (Ind. 2003)

 (cleaned up).

       Mr. Holliday testified that "[a]ny and all actions that [he] may have taken

 in relation to Plaintiff and his allegations in this lawsuit were undertaken within

 the scope of [his] official duties." Dkt. 28-1, ¶ 3 (Holliday declaration). Mr. Ajaj

 offers no evidence in rebuttal, and the allegations in his complaint do not

 undermine Mr. Holliday's testimony. Mr. Ajaj alleges that Mr. Holliday directed

 staff to stop serving Mr. Ajaj Halal meals, directed staff to defy medical diet

 orders, and directed staff to provide Mr. Ajaj with insufficient calories. Dkt. 1

 at 7−8, ¶¶ 71−72; id. at 24, ¶¶ 253, 255. Whether constitutional or not, these

 actions were squarely within Mr. Holliday's duties as Chief of Nutrition and

 Dietetics. He is therefore absolutely immune from individual liability under

 42 U.S.C. § 233(a), and the claims against him are DISMISSED for lack of

 subject matter jurisdiction.

       D.    Claims for Injunctive Relief Against the Bureau of Prisons

       Mr. Ajaj seeks injunctive relief from the Bureau of Prisons based on some

 of his RFRA claims. The Bureau of Prisons argues that this Court lacks

 jurisdiction over Mr. Ajaj's claims for injunctive relief, which are now moot

 because they are based on conditions at USP-Terre Haute. See Fed. R. Civ. P.

 12(b)(1).

       Mr. Ajaj, however, alleges at least two ongoing violations: Bureau of

 Prisons employees "are still refusing to serve [him] with a diet [that] complies

 with his sincerely held religious dietary laws and his medically prescribed dietary


                                          7
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 8 of 13 PageID #: 763




 restrictions," dkt. 1 at 8, ¶ 73, and the Bureau of Prisons has blocked email

 addresses of Islamic organizations, id. at 20, ¶ 213−15. These claims for

 injunctive relief are not moot.

        But the Bureau of Prisons correctly argues that this Court is not a proper

 venue for those claims. See Fed. R. Civ. P. 12(b)(3). In a case involving multiple

 parties and multiple claims, the plaintiff must establish that venue is proper as

 to each defendant and each claim. 2 Wright & Miller, 14D Fed. Practice & Proc.,

 § 3808 (collecting cases). A civil action where the defendant is an agency of the

 United States "may . . . be brought in any judicial district in which (A) a

 defendant in the action resides, (B) a substantial part of the events or omissions

 giving rise to the claim occurred, . . . or (C) the plaintiff resides if no real property

 is involved in the action." 28 U.S.C. § 1391(e)(1).

        Mr. Ajaj does not assert that either he or the Bureau of Prisons resides in

 this district, so his only path to venue in this court is § 1391(e)(1)(B). He asserts

 that a substantial part of the events or omissions giving rise to his claims

 occurred in this district at USP-Terre Haute. Dkt. 53 at 4−5. And that's true for

 his claims against individual defendants, but not for his claims against the

 Bureau of Prisons.



 2 Courts have, in some cases, exercised "pendant" venue even where venue is not proper as to
 each defendant and each claim. See Head v. Delta Airlines, Inc., No. 10 C 5107, 2011 WL
 13383915, at *1 (N.D. Ill. Feb. 7, 2011) (collecting cases and declining to apply pendant venue).
 This practice is neither authorized nor expressly forbidden by the relevant venue statute, 28
 U.S.C. § 1391. The Court need not decide in this case whether pendant venue is permissible
 because at least one other district, the Middle District of Pennsylvania, is a proper venue and a
 more convenient forum. Mr. Ajaj is present there, as are many witnesses with knowledge of the
 conditions of his current confinement.


                                                8
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 9 of 13 PageID #: 764




       Mr. Ajaj sues the Bureau of Prisons only for injunctive relief, and

 injunction relief is, by definition, prospective. 3 So the events giving rise to his

 claims against the Bureau of Prisons are the ones that were ongoing when he

 filed his complaint. And by that time, Mr. Ajaj was housed at USP-Allentown.

       The Court has the discretion to dismiss Mr. Ajaj's claims against the

 Bureau of Prisons without prejudice or to sever them and transfer the resulting

 new action. 28 U.S.C. § 1406(a). But there are multiple districts where venue

 would be proper for these claims, and Mr. Ajaj is an experienced litigant who

 may choose where—and whether—to file a new action. Therefore, Mr. Ajaj's

 claims against the Bureau of Prisons are DISMISSED without prejudice for

 improper venue.

       E.     Claims Regarding Imam and Religious Diet

       Mr. Ajaj alleges that defendants Kruger, Underwood, Cox, Hunt, Roloff,

 Gilliam, Holliday, and Abrahims failed to provide him with Halal meals at

 USP-Terre Haute from October 2018 through February 2019. Dkt. 1 at 6−8,

 ¶¶ 57−76. He also alleges that defendants Kruger, Underwood, Cox, Sutter,

 Roloff, and Watson denied him access to an "Islamically qualified Sunni Imam."

 Id. at 9−11, ¶¶ 86−106. He has already litigated similar claims in federal court.

 See Ajaj v. Fed. Bureau of Prisons, No. 15-cv-00992-RBJ-KLM, 2018 WL


 3 Indeed, he cannot sue the BOP for damages under RFRA. Crowder v. Lariva, No. 2:14-cv-
 00202-JMS-MJD, 2016 WL 4733539, at *7 (S.D. Ind. Sept. 12, 2016) ("RFRA does not waive the
 United States' sovereign immunity from monetary damages."); see Davila v. Gladden, 777 F.3d
 1198, 1209−10 (11th Cir. 2015) (same); Oklevuaha Native Am. Church of Haw., Inc. v. Holder,
 676 F.3d 829, 841 (9th Cir. 2012); Webman v. Fed. Bureau of Prisons, 441 F.3d 1022, 1026
 (D.C. Cir. 2006) (same); see Sossaman, 563 U.S. at 286 (holding that states did not waive
 sovereign immunity by receiving federal funds conditioned on being subject to claims for
 "appropriate relief" in the Religious Land Use and Institutionalized Persons Act).

                                             9
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 10 of 13 PageID #: 765




 4356787 (D. Colo. Sept. 13, 2018). The defendants therefore move to dismiss

 these claims pursuant to Rule 12(b)(6) based on the defense of issue preclusion.4

        To successfully raise issue preclusion, a party must demonstrate that

 "(1) the issue sought to be precluded was the same as that involved in the prior

 litigation, (2) the issue was actually litigated, (3) the determination of the issue

 was essential to the final judgment, and (4) the party against whom estoppel is

 invoked was fully represented in the prior action." In re Calvert, 913 F.3d 697,

 701 (7th Cir. 2019) (cleaned up). But even where these elements are met, issue

 preclusion does not apply when the "controlling facts or legal principles have

 changed significantly." Montana v. United States, 440 U.S. 147, 155 (1979); see

 Herrera v. Wyoming, 139 S. Ct. 1686, 1697 (2019) (declining to apply issue

 preclusion where there was a post-judgment change in law).

        Here, the defendants have shown all the elements of issue preclusion as

 to Mr. Ajaj's Imam claims and his Halal meal claims. The issues are the same,

 they were actually litigated, the determinations were essential to the final

 judgment, and Mr. Ajaj was the plaintiff in both cases. But Mr. Ajaj asserts that

 the controlling facts for both claims have changed.

        As to his Imam claims, he asserts that "the 'Imam' in this case is not the

 same as that involved in the prior action." Dkt. 53 at 9 (explaining that the Imam

 hired at USP-Terre Haute is from a sect he considers heretical). But the identity

 of the Imam—and even the Imam's sect—was not a controlling factor in the prior


 4 In a footnote in their reply, the defendants argue that Mr. Ajaj's claims should be dismissed
 under the doctrine of claim preclusion. Dkt. 56 at 8 n.6. Because the defendants raise this
 argument for the first time in their reply, it is waived.

                                               10
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 11 of 13 PageID #: 766




 litigation. The Colorado district court found that Mr. Ajaj's religious beliefs were

 not substantially burdened even though he disagreed with—and refused to

 interact with—the Imam who was then in place at USP-Terre Haute. Ajaj, 2018

 WL 4356787, at *6. Even if Mr. Ajaj found the new Imam more intolerable than

 his predecessor, it does not change the Colorado district court's controlling

 factual findings that Mr. Ajaj had constitutionally sufficient alternatives for

 accessing an Imam. Id. ("Mr. Ajaj has the opportunity to engage in group prayer

 every day; and to have direct in-person contact with an Imam; and to attend

 'non-denominational' Islamic classes taught by an Imam; and to consult with

 other Imams by telephone, mail and email; and to maintain at all times his own,

 personal religious beliefs and values even though they might not entirely match

 those of the Imams.").

       But the Halal meal claims are different. At the time of trial in his Colorado

 case, Mr. Ajaj was receiving improvised Halal meals that included dry cereal,

 boiled eggs, fruit, dairy, and tea. Id. at *3. These meals were meant as a bridge

 to satisfy Mr. Ajaj's religious beliefs until the Bureau of Prisons could implement

 a nationwide solution. Id. at *5. Here, Mr. Ajaj challenges the nationwide solution

 that had not yet been implemented at the time of his Colorado litigation. This

 new diet represents a significant change in the controlling facts for Mr. Ajaj's

 Halal meal claims, such that issue preclusion does not apply.

       Accordingly, Mr. Ajaj's Imam claims are DISMISSED, but his Halal meal

 claims shall continue in this action.




                                         11
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 12 of 13 PageID #: 767




                                IV.    Conclusion

       Mr. Ajaj's motion to supplement, dkt. [57], is GRANTED. His motion to

 stay proceedings, dkt. [58], is DENIED.

       The defendants' partial motion to dismiss, dkt. [28], is GRANTED in part

 and DENIED in part. The following claims are DISMISSED:

          •   all claims against defendant Mitchel Holliday;

          •   all claims against the Bureau of Prisons;

          •   all state-law slander and defamation claims;

          •   all First Amendment retaliation claims; and

          •   all claims based on lack of access to an acceptable Imam.

 The clerk is directed to terminate Mitchel Holliday and the Bureau of Prisons

 as defendants on the docket.

 SO ORDERED.

 Date: 9/21/2021




                                        12
Case 2:20-cv-00244-JPH-MG Document 59 Filed 09/21/21 Page 13 of 13 PageID #: 768




 Distribution:

 AHMAD M. AJAJ
 40637-053
 ALLENWOOD – USP
 ALLENWOOD U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 3000
 WHITE DEER, PA 17887

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov




                                       13
